[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               AUGUST 7, 2009
                               No. 08-13343                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 01-06075-CR-WJZ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

COURTNEY WHEAT,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (August 7, 2009)

Before DUBINA, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Appellant Courtney Wheat appeals pro se the district court’s denial of his
motion for a reduced sentence, pursuant to 18 U.S.C. § 3582(c)(2) and Amendment

706. When Wheat was originally sentenced, he was classified as a career offender.

On appeal in this case, Wheat argues that the district court erred by failing to

consider the 18 U.S.C. § 3553(a) factors to determine the appropriate sentence to

impose and did not address whether the sentence was greater than necessary.

Further, he asserts that the district court failed to consider his post-conviction

rehabilitation, as required by U.S.S.G. § 1B1.10(b).

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d 1366,

1368 (11th Cir. 2008), cert. denied, 129 S. Ct. 1657 (2009). A district court may

modify a term of imprisonment in the case of a defendant who was sentenced to a

term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Amendment 706

to the Sentencing Guidelines reduced base offense levels for crack cocaine

offenses. Jones, 548 F.3d at 1368. If the district court sentences the defendant as a

career offender under U.S.S.G. § 4B1.1 and the sentencing range is not affected by

U.S.S.G. § 2D1.1, then the sentence is not “based on a sentencing range that has

subsequently been lowered.” United States v. Moore, 541 F.3d 1323, 1327-28

(11th Cir. 2008), cert. denied, 129 S. Ct. 1601 (2009) (quoting 18 U.S.C. §



                                            2
3582(c)). When the base offense levels under § 2D1.1 play no role in the

calculation of the career offender range for the defendant, even though Amendment

706 is retroactive, the district court is not authorized to reduce the sentence. Id. at

1330.

        After reviewing the record, we conclude that the district court correctly

determined that it lacked jurisdiction to reduce Wheat’s sentence because it

sentenced Wheat as a career offender, and therefore his guideline range was not

changed by Amendment 706. Wheat’s argument that the district court failed to

consider the sentencing factors or his post-sentencing rehabilitation incorrectly

assumes that the district court had jurisdiction to reduce his sentence. Accordingly,

we affirm the district court’s order denying Wheat’s motion to reduce his sentence.

        AFFIRMED.




                                            3